Title: To Alexander Hamilton from John J. U. Rivardi, 15 May 1800
From: Rivardi, John J. U.
To: Hamilton, Alexander


Niagara [New York] May 15, 1800. “Since I had the honor of writing To you last concerning the affair which you ordered me To examine, I was informed … That General Hunter & perhaps the Duke of Kent would in the Course of a few Weeks arrive at Fort George on business respecting their Government. It is probable in that case that they will pay a visit To This Garrison & I feel not a little embarrassed at the honors which I am To pay To Them. General Hunter is Military Governor of the province & as Such he would be intitled in Europe To a full Salute of Artillery, To The Flag & To the honors of The Troops on duty. The Duke of Kent in addition would be received by the whole Garrison with presented arms Officers Saluting & drums beating. I am aware of The impropriety of doing too much or Too little in occasions of that Kind & respectfully request to be honored with your orders on that head, as Soon as possible.…”
